       Case 3:20-cv-00080-SMR-SBJ Document 17-1 Filed 12/13/20 Page 1 of 31




                               IN THE UNITED STATES DISTRICT COURT
                                FOR THE SOUTHERN DISTRICT OF IOWA
                                       DAVENPORT DIVISION


    SAGE OHLENSEHLEN, CHRISTINA                                           CASE NO. 3:20-CV-00080-SMR-SBJ
    KAUFMAN, ALEXA PUCCINI, KELSEY
    DRAKE, MIRANDA VERMEER and
    ABBIE LYMAN,

        Plaintiffs,
    v.                                                                   DEFENDANTS’ RESISTANCE TO
    UNIVERSITY OF IOWA, BRUCE                                              PLAINTIFFS’ MOTION FOR
    HARRELD, in his official capacity as                               TEMPORARY RESTRAINING ORDER
    President of the University of Iowa, and                            AND PRELIMINARY INJUNCTION
    GARY BARTA, in his official capacity as
    Director of the Department of Athletics at
    the University of Iowa,

       Defendants.


         COME NOW Defendants the University of Iowa (“University” or “UI”), Bruce Harreld,

in his official capacity as President of the University of Iowa, and Gary Barta, in his official

capacity as Director of the Department of Athletics at the University of Iowa, and submit their

Resistance to Plaintiffs’ Motion for Temporary Restraining Order and Preliminary Injunction.1

                                                TABLE OF CONTENTS

I.       INTRODUCTION .............................................................................................................. 2
II.      STATEMENT OF FACTS ................................................................................................. 4
III.     STANDARD FOR PRELIMINARY INJUNCTIVE RELIEF ........................................... 6
IV.      ARGUMENT ...................................................................................................................... 7
         A.        Legal Foundation: Title IX and the Three-Part Test ............................................... 7
         B.        Plaintiffs Can Show No Likelihood of Success on the Merits................................ 9
                   1.         Plaintiffs’ analysis is speculative, outdated, and not does not provide a
                              factual basis to assert that UI will not comply with Prong One without
                              women’s swimming for the 2021-2022 academic year. ............................. 9

1
 The Court denied Plaintiffs’ Motion for Temporary Restraining Order in its December 4, 2020
Order. (Doc. 13 (Order on TRO)).
                                                                   1
     Case 3:20-cv-00080-SMR-SBJ Document 17-1 Filed 12/13/20 Page 2 of 31




                 2.         The University of Iowa expects to comply with Prong One for the 2021-
                            2022 academic year................................................................................... 15
                 3.         Even if the University did not comply with Prong One in a previous year,
                            the Court should not enjoin the University’s 2021-2022 compliance plan.
                            ................................................................................................................... 20
                 4.         Even if the University does not comply with the Three-Prong Test, rugby
                            has no likelihood of success on the merits because rugby is not a “viable”
                            team for UI under Title IX. ....................................................................... 22
       C.        Plaintiffs Cannot Show Irreparable Harm............................................................. 24
       D.        Granting Plaintiffs’ preliminary injunction would inflict a greater harm on the
                 University and students than the status quo. ......................................................... 27
       E.        Granting Plaintiffs’ preliminary injunction is not in the public interest. .............. 29
       F.        Plaintiffs’ claims are entirely speculative, not ripe for review, and should be
                 dismissed in their entirety. .................................................................................... 29
       G.        The Court Must Order Security. ........................................................................... 30
V.     CONCLUSION ................................................................................................................. 30

                                               I.          INTRODUCTION

       Plaintiffs2 are members of the University of Iowa’s Women’s Swimming and Diving Team

which is set for discontinuation after the 2020-2021 academic year.3 The team will have a full

opportunity to compete during this 2020-2021 academic year (if COVID allows), with its first

meet scheduled for January 15, 2021. The team also continues to receive substantial financial

support from the University this year. (See UI App. 3 (Barbara Burke Affidavit (“Burke Aff.”) at

¶ 9)). Plaintiffs move for a preliminary injunction which would prevent UI from eliminating the

swim team so that they can continue to swim competitively at UI after the 2020-2021 academic




2
  Plaintiffs Miranda Vermeer and Abbie Lyman are not members of the UI Women’s Swimming
and Diving team, but assert that their interests have not been accommodated because UI has failed
to establish women’s rugby and women’s wrestling teams. (Doc. 9, pp. 5-7 (First Amended
Complaint)).
3
  Bruce Harreld and Gary Barta, Open Letter to the University of Iowa and Hawkeye Athletics
Community, August 21, 2020, available at https://hawkeyesports.com/news/2020/08/21/open-
letter-to-the-university-of-iowa-and-hawkeye-athletics-community/ (last accessed December 10,
2020).
                                                                    2
     Case 3:20-cv-00080-SMR-SBJ Document 17-1 Filed 12/13/20 Page 3 of 31




year.4 (See Document 12 (Motion for Preliminary Injunction and Temporary Restraining Order),

12-1 (Brief in Support, hereinafter “TRO Brief”)).

       For all the bulk of Plaintiffs’ Motion, this case is simple. The only question before the

Court is whether UI will comply with Title IX under Prong One of the Three-Prong Test (a/k/a the

Three-Part Test) in 2021-2022 without the women’s swimming team and three men’s teams that

are also being discontinued after the current 2020-2021 academic year. If so, Plaintiffs have no

legal grounds upon which to enjoin UI’s existing compliance plan. “Financially strapped

institutions may still comply with Title IX by cutting athletic programs such that men’s and

women’s athletic participation rates become substantially proportionate to their representation in

the undergraduate population.” Roberts v. Colorado State Bd. of Agric., 998 F.2d 824, 830 (10th

Cir. 1993) (emphasis added).

       Prong One compliance consists of an uncomplicated, objective mathematical formulation,

which can dispositively demonstrate compliance. “An institution complies with Title IX by

meeting one of [three] benchmarks; the least stringent is benchmark one, which provides a safe

harbor.” Chalenor v. Univ. of N. Dakota, 142 F. Supp. 2d 1154, 1157-58 (D.N.D. 2000) (emphasis

added); aff’d 291 F.3d 1042 (8th Cir. 2002).

       Due to their dependence on untimely and incomplete data, Plaintiffs do not, and cannot,

carry their burden of proof to show that UI will fail to comply with Prong One next year without

the women’s swimming team. Accordingly, Plaintiffs have offered no legal justification for

injunctive relief. On the other hand, UI’s compliance plan easily demonstrates that UI will be able




4
  Plaintiffs make no requests for injunctive or declaratory relief with regard to Defendants’
purported past or present noncompliance with Title IX. (See Document 12-1).
                                                3
     Case 3:20-cv-00080-SMR-SBJ Document 17-1 Filed 12/13/20 Page 4 of 31




to reach compliance with Prong One next year without women’s swimming. (UI App. 3-5, Burke

Aff., ¶¶ 13-23; UI App. 18-20, Lyla Clerry Affidavit (“Clerry Aff.”) ¶¶ 8-16).

        Universities have discretion to offer any sports they choose, or no sports at all, as long as

they comply with Title IX. And when a university’s sports offerings comply with Title IX, students

have no legal right to any particular team that they may wish to add or preserve. E.g., Gonyo v.

Drake Univ., 837 F. Supp. 989, 994 (S.D. Iowa 1993) (“Title IX does not establish a right to

participate in any particular sport in one’s college and there is no constitutional right to participate

in intercollegiate or high school athletics.”); Miami Univ. Wrestling Club v. Miami Univ., 302 F.3d

608, 615 (6th Cir. 2002) (“There is no constitutional right to participate in intercollegiate

athletics.”); Equity in Athletics, Inc. v. Department of Education, 639 F.3d 91, 109 (4th Cir. 2011)

(there is no “property interest in intercollegiate athletic participation”).

        Here, faced with both public health and financial crises, administrators at UI made a

reasoned and transparent decision to eliminate three men’s and one women’s sports teams. This

Court should not impose Plaintiffs’ preference for a swim team over the University’s carefully-

devised plans to both maintain its financial health and the civil rights of its students.

                                II.      STATEMENT OF FACTS

        On August 21, 2020, UI announced its decision to eliminate four varsity sports programs

at the conclusion of the 2020-21 academic year: men’s gymnastics, men’s tennis, and men’s and

women’s swimming and diving.5 The decision was necessitated by the financial exigency created

by COVID-19-related cancellations of competitions throughout the Big Ten Conference and the




5
  Bruce Harreld and Gary Barta, Open Letter to the University of Iowa and Hawkeye Athletics
Community, August 21, 2020, available at https://hawkeyesports.com/news/2020/08/21/open-
letter-to-the-university-of-iowa-and-hawkeye-athletics-community/ (last accessed December 9,
2020).
                                                   4
     Case 3:20-cv-00080-SMR-SBJ Document 17-1 Filed 12/13/20 Page 5 of 31




entire NCAA.6 As a result of those cancellations and postponements, UI Athletics projected lost

revenue of approximately $100 million and a $60 to $75 million dollar deficit for this fiscal year.7

While being driven by a financial crisis of unprecedented proportions, UI carefully considered a

variety of factors in determining which programs to eliminate.8 Indeed, continued compliance with

Title IX was a critical factor in making a final determination. (UI App. 3, Burke Aff. ¶ 10). With

the cuts and various other cost-saving measures in place, UI estimated that it would save

approximately $5 million in direct and indirect costs to support its athletic programs each year.9

       Just weeks after UI made its announcement, Plaintiffs filed the instant lawsuit for alleged

violations of Title IX of the Education Amendments of 1972 under three theories: equal

participation, equal treatment, and equal scholarships. (See Docs. 1 (Complaint), 9 (First Amended

Complaint)). Two months later, Plaintiffs filed their Motion for Temporary Restraining Order and

Preliminary Injunction. (Doc. 12). Plaintiffs’ motion seeks preliminary relief “concerning the

reinstatement of the women’s swimming and diving team at UI, which is scheduled for elimination

for the next academic year, or 2021-2022.” (Id. at ¶ 3). Though the anticipated harm—elimination

of the women’s swimming and diving team—will not occur until the fall of 2021, Plaintiffs cite

the “immediate, time-limited and difficult decisions by team members whether: on the one hand

to stay at the University . . . or, on the other hand, to start all over again by transferring to other

colleges or universities where they can at least continue to participate in a sport to which they have

committed years of training” as the basis for their request for preliminary injunction. (Id. at ¶ 4).




6
  Id.
7
  Id.
8
  Id. (noting that UI Athletics considered factors such as “sponsorship at the NCAA Division I
level, impact on gender equality and Title IX compliance, expense savings, history of the sport at
Iowa, engagement level, and other factors.”).
9
  Id.
                                                  5
     Case 3:20-cv-00080-SMR-SBJ Document 17-1 Filed 12/13/20 Page 6 of 31




Plaintiffs also cite general harms to the “integrity of the team” such as UI’s failure continue to

recruit new swimmers. (Id.).

       Plaintiffs’ Title IX claims are based on a flawed review of outdated and incomplete data.

(See UI App. 3-5, Burke Aff. ¶¶ 13-23; UI App. 18-20, Clerry Aff. ¶¶ 8-16). Despite submitting a

motion which purports to address the anticipated dissolution of the women’s swimming team next

year, the majority of Plaintiffs’ claims are couched in terms of UI’s alleged historical

noncompliance. Even if Plaintiffs’ analysis was correct (it is not), it is untimely and has little

bearing on UI’s compliance position next year without women’s swimming. The most recent Title

IX compliance data (which Plaintiffs do not possess) puts UI in a strong compliance position

heading into next year. Ultimately, though, the data Plaintiffs require in order to show a substantial

likelihood of success on the merits will not exist until next year. As such, with Plaintiffs only

bringing forth erroneous speculation based on outdated and inapposite data, this Court should deny

Plaintiffs’ Motion for Preliminary Injunction and dismiss this case in its entirety.

             III.    STANDARD FOR PRELIMINARY INJUNCTIVE RELIEF

       In evaluating a request for preliminary injunction, the Court wields “an awesome power”

that necessarily requires it to “analyze the record carefully to determine whether Plaintiff has

shown that it will be irreparably harmed absent the issuance of the requested relief.” Mediacom

Communications Corp. v. Sinclair Broad. Group, Inc., 460 F. Supp. 2d 1012, 1017 (S.D. Iowa

2006). Issuance of a “preliminary injunction of any scope is ‘an extraordinary remedy.’” Rodgers

v. Bryant, 952 F.3d 451, 465 (8th Cir. 2019) (emphasis in original), quoting Winter Nat. Res. Def.

Council, Inc., 555 U.S. 7, 24 (2008). Plaintiffs bear the burden of establishing the propriety of such

an injunction. Baker Elec. Coop. Inc. v. Chaske, 28 F.3d 1466, 1472 (8th Cir. 1994).

       Courts in this circuit apply a four-part test—generally referred to as the Dataphase test—

to determine whether preliminary injunctive relief is appropriate. Sanborn Mfg. Co., Inc. v.
                                                  6
     Case 3:20-cv-00080-SMR-SBJ Document 17-1 Filed 12/13/20 Page 7 of 31




Campbell Hausgfeld/Scott Fetzer Co., 997 F.2d 484, 485-86 (8th Cir. 1993), citing Dataphase

Sys., Inc. v. C.L. Sys., Inc., 640 F.2d 109, 114 (1981) (en banc). The four Dataphase factors are:

“(1) the probability of success on the merits; (2) the threat of irreparable harm to the movant; (3)

the balance between this harm and the injury that granting the injunction will inflict on other

interested parties; and (4) whether the issuance of an injunction is in the public interest.” Sanborn

Mfg. Co., Inc., 997 F.2d at 485-86, citing Dataphase Sys., Inc., 640 F.2d at 114. “No single factor

in itself is dispositive; in each case all of the factors must be considered to determine whether on

balance they weigh towards granting the injunction.” Baker Elec. Co-op., Inc., 28 F.3d at 1472,

quoting Calvin Klein Cosmetics Corp. v. Lenox Lab., 815 F.2d 500, 503 (8th Cir. 1987);

Dataphase, 640 F.2d at 114. Applying the four-part Dataphase test, Plaintiffs are unable to

demonstrate that a preliminary injunction is appropriate in this case, and their motion for

preliminary injunction should be denied.

                                       IV.     ARGUMENT

       A.      Legal Foundation: Title IX and the Three-Part Test

       Title IX directs that no person shall, on the basis of gender, “be excluded from participation

in, be denied the benefits of, or be subjected to discrimination under any education program or

activity receiving federal financial assistance[.]” 20 U.S.C. § 1681(a). Title IX does not

specifically address intercollegiate athletics, but the U.S. Department of Education and multiple

courts have developed a legal framework for equity pertaining to athletic participation

opportunities.10




10
   Equitable participation opportunities is the only matter at issue in Plaintiffs’ motion. (TRO Brief
at 14.)

                                                  7
     Case 3:20-cv-00080-SMR-SBJ Document 17-1 Filed 12/13/20 Page 8 of 31




       As the Eighth Circuit explained in Chalenor,11 the Three-Part Test furnishes an institution

with three alternative avenues to determine whether it provides equitable participation

opportunities to “accommodate effectively the [athletic] interests and abilities of members of both

sexes so as to comply with Title IX:

       “(1) Whether intercollegiate level participation opportunities for male and female
       students are provided in numbers substantially proportionate to their respective
       enrollments; or

       “(2) Where the members of one sex have been and are underrepresented among
       intercollegiate athletes, whether the institution can show a history and continuing
       practice of program expansion which is demonstrably responsive to the developing
       interest and abilities of the members of that sex; or

       “(3) Where the members of one sex are underrepresented among intercollegiate
       athletes, and the institution cannot show a continuing practice of program
       expansion such as that cited above, whether it can be demonstrated that the interests
       and abilities of the members of that sex have been fully and effectively
       accommodated by the present program.”

Chalenor, 291 F.3d at 1045 (citing to 1979 Policy Interpretation, 44 Fed. Reg. 71413, 71418

(1979)).12 “If an institution has met any part of the three-part test, … the institution is meeting this




11
  After UND discontinued its men’s wrestling team in 1998, four wrestlers sued for alleged gender
discrimination under Title IX. The Eighth Circuit affirmed dismissal of those plaintiffs’ complaint,
holding that the team’s elimination did not violate Title IX and, like UI has alleged in its
contemporaneous motion to dismiss, “Plaintiffs neither allege nor provide facts supporting a
[viable Title IX] claim.” Chalenor v. Univ. of N.D., 142 F. Supp. 2d 1154, 1157-58 (D.N.D. 2000);
aff’d Chalenor v. Univ. of N.D., 291 F.3d 1042 (8th Cir. 2002).
12
   In 1979, the U.S. Department of Health, Education, and Welfare (the predecessor to the U.S.
Department of Education) published a regulatory “Policy Interpretation” to “provide institutions
of higher education with additional guidance on the requirements for compliance with Title IX in
intercollegiate athletic programs.” 44 Fed. Reg. 71413 (1979). The 1979 Policy Interpretation
outlined a three-part test for determination of whether an educational institution has properly
accommodated students of both sexes in its athletic programming. 44 Fed. Reg. at 71418. The
Eighth Circuit, among others, has adopted this test for use in Title IX athletics cases. See Chalenor,
291 F.3d at 1045.


                                                   8
     Case 3:20-cv-00080-SMR-SBJ Document 17-1 Filed 12/13/20 Page 9 of 31




[equitable athletic participation] requirement.” Id. at 1045-1046 (emphasis added) (citations

omitted).

       Courts in the Eighth Circuit have consistently applied the Three-Part Test to measure

equitable athletic participation opportunities. Chalenor, 291 F.3d at 1046-47; Portz v. St. Cloud

State Univ., 196 F. Supp. 3d 963, 975 (D. Minn. 2016) (holding that the three-part test provides

college athletics departments with “three different means of complying with Title IX” in a case

challenging the elimination of women’s sports teams); Gonyo v. Drake Univ., 879 F. Supp. 1000,

1004 (S.D. Iowa 1995) (relying on the three-part test and granting summary judgment for

defendant university). “An institution complies with Title IX by meeting one of [three]

benchmarks; the least stringent is benchmark one, which provides a safe harbor.” Chalenor, 142

F. Supp. 2d at 1157-58 (emphasis added); aff’d 291 F.3d 1042 (8th Cir. 2002). The legal metrics

for determining whether athletic participation opportunities are “substantially proportionate” to

enrollment under that first benchmark are described infra at pages 10 and 18.

       B.      Plaintiffs Can Show No Likelihood of Success on the Merits.

       Under Dataphase, Plaintiffs bear the heavy burden of showing that they have a “substantial

likelihood” or “fair chance” of prevailing on the merits of their claims. See Sanborn Mfg. Co., Inc.,

997 F.2d at 485-86, citing Dataphase Sys., Inc., 640 F.2d at 114 (en banc); Planned Parenthood

Minn., N.D., S.D. v. Rounds, 530 F.3d 724, 732 (8th Cir. 2008) (en banc). Here, Plaintiffs cannot

demonstrate a substantial likelihood of success on the merits where their entire analysis is

speculative and outdated, while UI’s compliance plan demonstrates its strong compliance position

heading into next year without women’s swimming.

               1.      Plaintiffs’ analysis is speculative, outdated, and not does not provide a
                       factual basis to assert that UI will not comply with Prong One without
                       women’s swimming for the 2021-2022 academic year.



                                                 9
     Case 3:20-cv-00080-SMR-SBJ Document 17-1 Filed 12/13/20 Page 10 of 31




       Plaintiffs offer no non-speculative, factual basis for asserting UI does not comply with

Prong One during the current 2020-2021 academic year, when the vast majority of UI teams’

seasons have not yet begun—and when Plaintiffs continue to swim and prepare for their first

competition of the UI 2020-2021 season in January 2021. And Plaintiffs certainly cannot provide

any non-speculative, factual basis for asserting UI will not comply with Prong One next year, after

the swimming program is discontinued, as Plaintiffs are required to do if they wish to enjoin that

discontinuation. Accordingly, Plaintiffs have offered no persuasive basis on which this Court

could enjoin implementation of UI’s legally-compliant plans next year.

       Plaintiffs’ analysis primarily depends on two sets of data: (1) outdated Equity in Athletics

Disclosure Act reports (“EADA reports”) from 2018-2019 and prior years, and (2) Plaintiffs’

website searches of webpages designed for sports fans that have no relation whatsoever to UI’s

legal compliance metrics. (TRO Brief at 20-21.)

                       a.     Historical EADA reports

       Plaintiffs’ analyses relying on EADA reports from 2018-2019 and prior years are simply

not probative of the question currently before the Court: whether UI will comply with Prong One

in 2021-2022 without the women’s swimming team.13 Even if Plaintiffs’ EADA data were not

outdated (TRO Brief at 21 (acknowledging “the reports to EADA are a few years behind”)), EADA

data is of limited utility, as EADA reports do not purport to reflect Title IX compliance.14




13
   Contra TRO Brief, pages 21- 23; App. 0091 et. seq., Lopiano Report.; App. 0035 et. seq., Makar
Decl.
14
   Plaintiffs’ own expert specifically disclaimed that “EADA reports are not Title IX compliance
reports” (App. at 0101, Lopiano Report at 11) before proceeding to extensively rely on them in
her analysis.

                                                10
     Case 3:20-cv-00080-SMR-SBJ Document 17-1 Filed 12/13/20 Page 11 of 31




       As noted above, Title IX compliance under Prong One involves a measurement of

intercollegiate athletic participation opportunities. For purposes of Title IX, “participants” are

“defined as those athletes:

       “a. Who are receiving the institutionally-sponsored support normally provided to
           athletes competing at the institution involved, e.g., coaching, equipment,
           medical and training room services, on a regular basis during a sport’s season;
           and
       “b. Who are participating in organized practice sessions and other team meetings
           and activities on a regular basis during a sport’s season; and
       “c. Who are listed on the eligibility or squad lists maintained for each sport, or
       “d. Who, because of injury, cannot meet a, b, or c above but continue to receive
           financial aid on the basis of athletic ability.”

1979 Policy Interpretation, 44 Fed. Reg. at 71,415; see also OCR’s 1996 Clarification.15

       The Equity in Athletics Disclosure Act imposes its own legal requirements on schools, and

those EADA requirements differ from Title IX in several, material ways. The two laws require

schools to measure similar things, but in different ways. For example, page 31 of the 2019 EADA

Manual16 requires schools to report participants under at least four metrics that differ from Title

IX’s requirements:

       1. “Male practice players … should be counted as participants on the women’s
          team.” (This EADA requirement is starkly inconsistent with Title IX; yet, it is
          required by the EADA.)
       2. “Participants are students who … Receive athletically related student aid.”
          (Athletic aid can only be a stand-alone metric under Title IX if the person is
          otherwise medically unable to participate.)
       3. “Include: Fifth-year team members who have already received a bachelor’s
          degree.” (This cannot be a stand-alone metric under Title IX.)
       4. “Do not include: Individuals who joined the team after the day of the first
          scheduled contest.” (This EADA requirement is also inconsistent with Title
          IX.)

15
   U.S. Dep’t of Educ., Office for Civil Rights (“OCR”), Clarification of Intercollegiate Athletics
Policy Guidance: The Three-Part Test (Jan. 16, 1996) (the “1996 Clarification”), available at
https://www2.ed.gov/about/offices/list/ocr/ docs/clarific.html (last accessed December 11, 2020).
16
           The         2019          EADA         Manual       is     available       at
https://surveys.ope.ed.gov/athletics2k20/wwwroot/documents/2019_EADA_Users_Guide.pdf.


                                                11
    Case 3:20-cv-00080-SMR-SBJ Document 17-1 Filed 12/13/20 Page 12 of 31




(See UI App. 19-20, Clerry Aff. at ¶ 16 (citing to EADA Manual)).

        Because EADA data does not purport to reflect Title IX compliance, Plaintiffs’ reliance on

it is problematic. To the extent Plaintiffs attempt to cast UI’s EADA counts as erroneous (or

worse), they have offered no non-speculative basis to do so. But even if they did, such an analysis

of EADA data is not probative of UI’s Title IX compliance. And with UI’s 2021-2022 Title IX

compliance at issue on Plaintiffs’ motion—whether UI may discontinue women’s swimming and

comply with Prong One next year—the fact that Plaintiffs’ EADA analysis relies on data dating

back to 2018-2019 and earlier makes it wholly unreliable for assessing Plaintiffs’ motion.

                       b.     Website rosters

        Plaintiffs’ purported Title IX analyses, based on assessments of website rosters, lack

credibility.

        UI maintains athletics websites for people who follow their teams. (See UI App. 67,

Andrew Carter Affidavit (“Carter Aff.”) ¶¶ 11-14). While UI’s athletics websites typically contain

team rosters, they have no relationship whatsoever to UI’s official count of Title IX participants.

(UI App. 19, Clerry Aff. at ¶¶ 12-13). The website rosters are maintained by UI communications

staff, often without even input from coaches (id.; UI App. 66-67, Carter Aff. ¶¶ 11-14), and

certainly do not purport to reflect legal compliance. The website rosters are not static, and are

typically updated as student-athletes may leave the team. (Id.). Moreover, redshirts, injured

student-athletes, and other Title IX participants may be omitted from the website. (Id.). Those

decisions are made by communications staff. (Id.). Archived website rosters exist, but sometimes

one year’s participants are deleted as the website is updated to prepare for the ensuing season, or

other errors are made. For example, Rowing Coach Andrew Carter observed that five starters from




                                                12
      Case 3:20-cv-00080-SMR-SBJ Document 17-1 Filed 12/13/20 Page 13 of 31




UI’s 2018-2019 Big Ten Championship team are not currently listed on the team’s 2018-2019

website roster. (UI App. 67, Carter Aff. ¶ 14).

         In light of those facts, Plaintiffs’ attempts to assert that any current glimpse at a website

roster should mirror a school’s Title IX count is egregiously presumptive. (TRO Brief, pages 21-

22; App. 0101-0112, Lopiano Report at 11-22). Moreover, to the extent Plaintiffs attempt to assert

that website rosters can be used to assess UI’s current (2020-2021) Title IX participants, that

assertion denies the reality of the current state of the world. During the current-year COVID

environment—when most sports’ seasons have not yet started, when UI’s website communications

staff has been downsized and furloughed and has not been tasked yet with updating all teams’

website rosters (UI App. 5, Burke Aff. ¶ 23)—it is not credible for Plaintiffs to assume that current

website roster lists are supposed to mirror Title IX compliance lists, even if website

communications staff were responsible for legal compliance. (They are not.)

         Plaintiffs’ expert referred to her own 2020-2021 website roster analysis as “highly suspect”

because “roster numbers …could not be known for all fall and winter sports” as well as spring

2021 sports.17 (App. 0101, Lopiano Report at 11). Yet, that did not stop Plaintiffs from presenting

such poorly-designed analyses to the Court. All “expert” opinion relying on website rosters for

extrapolated Prong One compliance assessments should be stricken.

         Plaintiffs’ analyses of older website rosters are no more reliable or credible. Plaintiffs take

issue with how many female rowers they count today on UI’s 2018-2019 website roster (TRO

Brief at 21; Lopiano Report. at 15), but that has no bearing on UI’s 2018-2019 legal compliance

with Prong One. According to the team’s head coach, UI had 94 female student-athlete participants

on the women’s rowing team in 2018-2019. (UI App. 66-67, Carter Aff. ¶ 7, 11-14). Plaintiffs’



17
     Current-year enrollment is also anomalous due to COVID. (UI App. 18, Clerry Aff. ¶ 7).
                                                   13
    Case 3:20-cv-00080-SMR-SBJ Document 17-1 Filed 12/13/20 Page 14 of 31




attempt to persuade the Court that the correct count should instead be 48—because they recently

looked up a website roster on the internet—is not credible.

         Plaintiffs’ website roster analyses cannot form the basis for injunctive relief.

                        c.      Conspiracy theories

         Plaintiffs’ remaining conspiracy theories about UI’s allegedly-improper Title IX counts

cannot survive Daubert scrutiny. (TRO Brief at 22; Lopiano Report. at App. 0102, et. seq.). For

example, Plaintiffs’ expert was bold enough to state: “I opine that UIowa has been consistently

over counting female participants … through 2018-19 [w]ithout being able to examine UIowa

NCAA Squad Lists, NCAA Hour Limitation Records and actual competition records.” (App. 0103

(punctuation omitted)). The lack of any relevant records (which are solely in UI’s possession at

this time) was not a deterrent on the path to “expert” assertions.

         That type of baseless speculation was recently rejected by a fellow Eighth Circuit district

court.

         “Plaintiffs also alleged that UND failed to provide its female students with
         proportionately equal opportunities to participate in intercollegiate athletics as
         compared with its male students due to “its improper calculations of bona fide
         opportunities for female participation in intercollegiate athletics, and its over-
         reporting of the number of female athletes on teams.” This allegation is purely
         speculative. The Plaintiffs have not alleged what UND’s calculations are regarding
         athletic opportunities, how UND is improperly calculating opportunities for
         women, how UND is over-reporting the number of female athletes on teams . . . .
         Without any further facts to support this allegation, the Plaintiffs have failed to
         assert a right to relief above the speculative level.

Berndsen v. N.D. Univ. Sys., 395 F. Supp. 3d 1194, 1200 (D.N.D. 2019) (citing Twombly and Iqbal

and dismissing Plaintiffs’ complaint); see also April 25, 2018 letter from OCR to UI (relied on by

Ms. Lopiano (App. 0124) (in which the Office for Civil Rights (“OCR”)—the federal agency

tasked with Title IX enforcement—affirmed the accuracy of UI’s Prong One counting

methodology and compliance).

                                                  14
     Case 3:20-cv-00080-SMR-SBJ Document 17-1 Filed 12/13/20 Page 15 of 31




       Plaintiffs’ brazen speculation should be stricken, as it certainly cannot provide any

evidentiary basis for asserting UI will not comply with Prong One in 2021-2022 once women’s

swimming is discontinued. Accordingly, it offers no basis for enjoining UI’s 2021-2022

compliance plan.

               2.      The University of Iowa expects to comply with Prong One for the 2021-
                       2022 academic year.

       Plaintiffs acknowledge that they bear the burden of demonstrating that UI will be unable

to comply with Prong One during the 2021-2022 academic year in order to enjoin the elimination

of the women’s swimming team.18 (TRO Brief at 16). At this point in time, neither side can say

with certainty whether UI will comply with Prong One by the conclusion of the 2021-2022

academic year, but courts have acknowledged that “[f]inancially strapped institutions may still

comply with Title IX by cutting athletic programs such that men’s and women’s athletic

participation rates become substantially proportionate to their representation in the undergraduate

population.” Roberts, 998 F.2d at 830 (emphasis added). As described below, based on actual

Title IX participation data from the most recent year available—which Plaintiffs do not possess—

UI expects to start the fall 2021 semester from a position of Title IX compliance or, at worst, very

close to compliance with a small disparity that could be easily managed if needed to achieve




18
   Roberts, 998 F.2d at 831 (“Because a Title IX violation may not be predicated solely on a
disparity between the gender composition of an institution’s athletic program and the gender
composition of its undergraduate enrollment . . . plaintiff must not only show that the institution
fails on the first benchmark of substantial proportionality but also that it does not fully and
effectively accommodate the interests and abilities of its women athletes. Further, an institution
would be hard-pressed to establish the full and effective accommodation of the interests and
abilities of its women athletes in the abstract. The ultimate burden must lie with the plaintiffs to
show that they have been ‘excluded from participation in, [or] denied the benefits of’ an athletic
program ‘on the basis of sex.’”), citing Cohen, 991 F.2d at 897.
                                                15
    Case 3:20-cv-00080-SMR-SBJ Document 17-1 Filed 12/13/20 Page 16 of 31




compliance during the 2021-2022 academic year. UI’s evidentiary basis for its analysis stands in

sharp contrast to Plaintiffs’ speculative case, discussed supra.

        Under Prong One of the Three-Prong Test, an educational institution may demonstrate

compliance with Title IX where “intercollegiate level participation opportunities for male and

female students are provided in numbers substantially proportionate to their respective

enrollments[.]” 1979 Policy Interpretation, 44 Fed. Reg. at 71418; Chalenor, 291 F.3d at 1045.

Compliance under this proportional participation test creates a “safe harbor” for universities.

Gonyo, 879 F. Supp. at 1004; Berndsen, 395 F. Supp. 3d at 1198. “Participation opportunities” are

measured by squad or eligibility lists maintained for each sport and factual analysis of who

participated and received other institutionally-sponsored support during each sport’s competitive

season. 1979 Policy Interpretation, 44 Fed. Reg. at 71,415; 1996 OCR Clarification.

        Prong One’s “substantial proportionality” metric does not require an educational institution

to offer athletic opportunities in quantities that precisely mirror the percentage of enrolled male

and female students. Rather, the analysis requires consideration of the individual facts of each

case, the “institution’s specific circumstances and the size of its athletics program.” Portz, 196 F.

Supp. 3d at 975, citing Ollier v. Sweetwater Union High School Dist., 768 F.3d 843 (9th Cir. 2014).

As a result, some deviation is acceptable. See Portz, 196 F. Supp. 3d at 975 (collecting cases which

discuss various percentages of deviation and their resulting compliance or noncompliance). “[A]

deviation of less than 3.5 percentage points typically keeps the ratios substantially proportionate.”

Id. (citations omitted).

        In the summer of 2020, as UI Athletics administrators contemplated the plan to eliminate

three men’s teams and the women’s swimming team, they relied on Title IX compliance data from

the just-completed 2019-2020 year. (UI. App. 3-4, Burke Aff. ¶¶ 13-14; UI App. 16, University of



                                                 16
     Case 3:20-cv-00080-SMR-SBJ Document 17-1 Filed 12/13/20 Page 17 of 31




Iowa Prong One Compliance Projection for Academic Year 2021-2022 (“Prong One Projection”)).

Utilizing squad lists for each sport and other internal information from which UI could accurately

and factually assess who participated and received other institutionally-sponsored support during

each sport’s most recent competitive season, UI engaged in a factual analysis of UI’s 2019-2020

Prong One compliance.19 (UI App. 18-19, Clerry Aff. ¶¶ 8-10; UI App. 3-4, Burke Aff. ¶¶ 13-14).

UI discovered that, by removing the men’s tennis, gymnastics, and swimming teams as well as the

women’s swimming team from the 2019-2020 calculation, UI would comply with Prong One

without any further adjustments. (UI App. 4, Burke Aff. ¶¶ 15-18; UI App. 18-19, Clerry Aff. ¶

10). Thus, as long as the 2021-2022 compliance factors remain comparable to UI’s final and

accurate 2019-2020 data, UI would occupy a compliance position without those four teams. (Id.).

In other words, UI’s initial step towards 2021-2022 compliance will not require any roster growth

or restrictions – UI will be substantially proportionate in fall 2021 if student-athlete participation

rates on the remaining teams stay as they actually were in 2019-2020. Of course, UI assumes that

some factors will change over the course of 2021-2022, but because UI’s starting point is a point

of projected compliance, UI should be able to easily adjust rosters over the course of 2021-2022

to ensure it achieves Prong One compliance without the four discontinued teams. (UI App. 4-5,

Burke Aff. ¶¶ 19-21).

       According to UI’s projections, after the elimination of the men’s gymnastics, men’s tennis,

and men’s and women’s swimming teams—and using the same participant counts for all remaining

teams that they actually had in 2019-2020—UI Athletics expects to have approximately 376




19
  Plaintiffs have not had access to any of this 2019-2020 information in conducting their analyses
(UI App. 3-4, Burke Aff. ¶ 13) and promulgating their ill-informed complaint and motion asserting
UI’s non-compliance “relying merely on records and documents that are in public domain [sic.].”
(TRO Brief, Doc. 12-1, at 30.)
                                                 17
     Case 3:20-cv-00080-SMR-SBJ Document 17-1 Filed 12/13/20 Page 18 of 31




female student-athletes and approximately 336 male student-athletes in 2021-2022. (UI App. 4,

Burke Aff. ¶ 15; see also UI App. 18-19, Clerry Aff. ¶ 10). As a result, UI expects to provide

47.2% of its athletic opportunities to male student-athletes and 52.8% of its athletic opportunities

to female student-athletes. (Id. at ¶ 16). This compares favorably to UI’s 2019-2020 full-time

undergraduate enrollment, which was 54.2% female,20 leaving a mere 1.4% difference between

the number of athletic opportunities offered to female student-athletes, without yet making any

roster adjustments to other sports. (Id. at ¶ 17; UI App. 16, Prong One Compliance).

                               S-A                       FT U'grad
                               Count         %           Count           %           Disparity %
         P.1 Ratios:   m:              336       47.2%           9,733       45.8%         1.4%
                       w:              376       52.8%       11,501          54.2%        -1.4%

Accordingly, UI expects to start 2021-2022 from a position of Title IX compliance or, at worst,

very close to compliance with a small disparity that could be easily roster-managed if needed to

achieve compliance. (UI App. 4, Burke Aff. ¶ 17); see Portz, 196 F. Supp. 3d at 975.

       The 1.4% gap is the equivalent of only 21 additional athletic opportunities that UI could

offer to female student-athletes in 2021-2022 before reaching perfect 0.0% proportionality. By

comparison, the UI women’s swimming team had 35 participants last year. (UI App. 4, Burke

Aff. ¶ 18)). That team could not “fit” back within the projected 21-person gap; doing so would

cause men to become the under-represented gender. (UI App. 4, Burke Aff. ¶ 18). While a 1.4%

disparity is likely in compliance with Title IX, which requires substantial proportionality and not

perfection, UI Athletics expects to engage in some roster management during the upcoming year

to close the gap even further. (Id. ¶¶ 19-21.)


20
   UI expects its 2021-2022 enrollment rates to be comparable to its pre-COVID 2019-2020
enrollment rates. Due to the impact of COVID, 2020-2021 is expected to be anomalous. (UI App.
18, Clerry Aff. ¶ 7). COVID certainly provides legitimate and non-discriminatory justifications
for fluctuations in the 2020-2021 data.
                                                  18
      Case 3:20-cv-00080-SMR-SBJ Document 17-1 Filed 12/13/20 Page 19 of 31




         To determine whether a projected deviation of 21 athletic opportunities is small enough to

comply with Title IX under a Prong One analysis, the Court may utilize two different methods

utilized by OCR.21 Most commonly, “OCR may consider the average size of teams offered for the

underrepresented sex” to assess whether a school’s athletics opportunities are “substantially”

proportionate. 1996 OCR Clarification. UI’s average women’s squad size in 2021-2022 is

expected to be 31.3. (UI App. 16, (Prong One Projection)). Since the “gap” of athletic opportunities

needed for exact proportionality is smaller than an average squad, UI expects to comply with Prong

One under this metric. See Portz, 401 F.Supp.3d at 856-57, citing 1996 OCR Clarification.

Alternately, substantial proportionality is reached “when the number of [additional] opportunities

… would not be sufficient to sustain a viable team.” 1996 OCR Clarification. A viable team is ”a

team for which there is a sufficient number of interested and able students and enough available

competition to sustain an intercollegiate team.” See Portz, 401 F.Supp.3d at 857, citing 1996 OCR

Clarification. Here, Plaintiffs’ fundamental claim is that their swimming team remains a viable

team. (See Doc. 12, p. 4). However, its squad size last season was 35. (UI App. 4, Burke Aff. ¶

18)). A 35-person swimming team, even if viable, cannot fit within a 21-person Prong One gap;

doing so would cause men to become the under-represented gender at UI.22 (Id.) As a result, UI

expects to comply under this metric as well.

         Though UI expects to comply with Prong One in 2021-2022 based on its actual 2019-2020

Prong One compliance data, which is the most recent data that exists, UI cannot offer this Court a



21
     1996 OCR Clarification, supra note 15.
22
  The average size of a NCAA Division I swimming team is 29.6 student-athletes, suggesting that
a much smaller swim team would not be viable. NCAA, Sports Sponsorship and Participation
Rates      Report      1981-82    –      2018-19      at    p.      253,      available      at
https://ncaaorg.s3.amazonaws.com/research/sportpart/2018-
19RES_SportsSponsorshipParticipationRatesReport.pdf (last accessed December 10, 2020).
                                                 19
     Case 3:20-cv-00080-SMR-SBJ Document 17-1 Filed 12/13/20 Page 20 of 31




precise accounting of the number of male and female students who will enroll for the fall 2021

semester, nor can it predict how many students will qualify as “participants” during each sport’s

2021-2022 season. More importantly, since Plaintiffs carry the burden of proof on this issue,

Plaintiffs cannot, with any certainty, demonstrate that UI will be out of compliance with Title IX

in 2021-2022 unless women’s swimming’s discontinuation is enjoined.23 Given the speculative

and outdated nature of Plaintiffs’ “proof,” this Court should not grant Plaintiffs’ injunctive relief.

               3.      Even if the University did not comply with Prong One in a previous
                       year, the Court should not enjoin the University’s 2021-2022
                       compliance plan.

       Though Plaintiffs opine on UI’s Title IX compliance in past years at great length in their

brief and supporting documentation, the issue before the Court is whether UI should be enjoined

from enacting its plans to comply with Title IX in 2021-2022. Even if Plaintiffs are able to

somehow show technical, non-numeric compliance under Prong One in some prior year, this Court

should not enjoin UI’s 2021-2022 compliance plan. As demonstrated above, once UI implements

programmatic changes by eliminating three men’s teams and one women’s team and engages in

its typical roster management process, UI will achieve numeric compliance under Prong One. (UI

App. 3-5, Burke Aff. ¶¶ 11-21; UI App. 16 (Prong One Compliance)). “[T]itle IX does not require

that a school pour ever-increasing sums into its athletic establishment,” and “[f]inancially strapped

institutions may still comply with Title IX by cutting athletic programs such that men’s and

women’s athletic participation rates become substantially proportionate to their representation in



23
   Because the majority of UI’s teams have not yet had their first day of 2020-2021 competition
due to COVID-induced delays, UI cannot provide the Court with 2020-2021 Title IX compliance
statistics either. (UI App. 5, Burke Aff. ¶ 22; UI App. 19, Clerry Aff. ¶ 11). Any attempt by
Plaintiffs to claim that UI is currently out of compliance with Title IX is entirely speculative until
final 2020-2021 competitions have been completed. Plaintiffs certainly cannot show a substantial
likelihood of success on the merits when the basic data required to calculate UI’s 2020-2021
compliance does not yet exist.
                                                 20
     Case 3:20-cv-00080-SMR-SBJ Document 17-1 Filed 12/13/20 Page 21 of 31




the undergraduate population.” Roberts, 998 F.2d at 830, 835 n. 9, citing Cohen, 991 F.2d at 989-

99 n. 15.

        Student-athletes, including Plaintiffs, have no right to any particular team as long as the

University complies with Title IX’s Three-Prong Test in the aggregate.24 Courts cannot act as

“super athletics directors,” substituting their preferred teams (or Plaintiffs’ preferred teams) for the

university’s preferred teams. Grandson v. University of Minnesota, 272 F.3d 568, 573 (8th Cir.

2001); see Mayerova v. E. Mich. Univ., No. 19-1177, 2019 U.S. App. LEXIS 9373, at *2-4 (6th

Cir. Mar. 28, 2019) (“[T]itle IX requires equality between men’s and women’s teams, not that

certain teams (say women’s softball) be reinstated rather than other sports teams be created,

supported, or expanded”) (dissolving district court injunction that had stayed the elimination of

the softball team). Here, with UI’s evidence demonstrating that UI expects to comply with Prong

One following the elimination of the women’s swimming team and the three men’s teams, the

Court cannot substitute Plaintiffs’ preference for reinstating the swimming team over UI’s

carefully made decision to eliminate it.



24
   See Cohen v. Brown University, 991 F.2d 888, 906 (1st Cir. 1993) (“Title IX does not require
institutions to fund any particular number or type of athletic opportunities”); Boucher v. Syracuse
University, 164 F.3d 113, 116 (2d Cir. 1999) (“compliance [with Title IX] might well be achieved
by the elevation [of resources devoted to] one sport and not [an]other”); Mayerova v. Easter
Michigan University, No. 19-1177 (6th Cir. March 28, 2019) (“[T]itle IX requires equality between
men’s and women’s teams, not that certain teams (say women’s softball) be reinstated rather than
other sports teams be created, supported, or expanded.”); Neal v. Board of Trustees of California
State Universities, 198 F.3d 763, 770 (9th Cir. 1999) (”If a university wishes to comply with Title
IX by leveling down programs instead of ratcheting them up . . . Title IX is not offended.”); Roberts
v. Colorado State Bd. of Agric., 998 F.2d 824, 833 (10th Cir. 1993) (in a class action, “an order
specifically requiring an institution to maintain a softball team [may go] further than necessary to
correct a violation of Title IX”); Berndsen v. North Dakota University System, 395 F. Supp. 3d
1194 (2019) (“The assumption that eliminating an athletic program . . . leads to disproportionate
opportunities is misguided.”); Miller v. Univ. of Cincinnati, 241 F.R.D. 285, 290 (S.D. Ohio 2006)
(“compliance could conceivably be achieved, in part, by taking away the allegedly paltry resources
allocated to women’s rowing and bestowing them along with new resources on other women’s
varsity sports…”).
                                                  21
     Case 3:20-cv-00080-SMR-SBJ Document 17-1 Filed 12/13/20 Page 22 of 31




               4.      Even if the University does not comply with the Three-Prong Test,
                       rugby has no likelihood of success on the merits because rugby is not a
                       “viable” team for UI under Title IX.

        Aside from swimming, Plaintiffs’ TRO Brief makes no allegation that any other team

could conceivably fit within UI’s Prong One calculation besides rugby. However, rugby is not a

“viable” team for UI to add under Title IX metrics. Thus, Plaintiffs have failed to carry their burden

of proof to assert a potential Prong One violation.

       Under both Prong One and Prong Three, UI complies with Title IX as long as there is not

a “viable” team to add. Under Prong One, substantial proportionality is reached “when the number

of [additional] opportunities … would not be sufficient to sustain a viable team, i.e., a team for

which there is a sufficient number of interested and able students and enough available competition

to sustain an intercollegiate team.” 1996 OCR Clarification (emphasis added). In determining

Prong Three compliance,25 “OCR will consider whether there is (a) unmet interest in a particular

sport; (b) sufficient ability to sustain a team in the sport; and (c) a reasonable expectation of

competition for the team.” 1996 OCR Clarification.26 This language matches. In this way, there

is a confluence between Prong One and Prong Three: a school complies with Prong One when no

“viable” team would fit within its Prong One gap, with “viability” determined under the Prong

Three standards.



25
  Plaintiffs’ Prong Three analysis (TRO Brief at 26) errs in its temporal focus. UI concedes that it
will not meet swimmers’ athletic interests under Prong Three next year, after swimming is
discontinued, but that has no bearing on whether UI currently complies with Prong Three while
the swimmers’ athletic interests remain accommodated. Plaintiffs have not offered sufficient,
factual allegations that UI does not comply with Prong Three this year. See Roberts, supra note 18
(burden of proof on Plaintiffs to demonstrate a violation of the Three-Part Test).
26
  See also 1979 Policy Interpretation, 44 Fed. Reg. 71413, 71418 at Sections C.4.a.2. and C.4.b.2.
(1979) (a sport addition may be required when a school does not comply with Prong One and when
“[t]here is sufficient interest and ability among the members of the excluded sex to sustain a viable
team and a reasonable expectation of intercollegiate competition for that team.”) (emphasis added).
                                                 22
     Case 3:20-cv-00080-SMR-SBJ Document 17-1 Filed 12/13/20 Page 23 of 31




       Under Prong Three, a team is “viable” where there is interest, ability, and “a reasonable

expectation” of competition for the team.27 1996 OCR Clarification. The last factor is dispositive

here.28 Just as a skiing team would not be viable in Florida based on lack of regional competition,

rugby is not a viable sport in Iowa due to the lack of NCAA competition for a potential team.

       Nationwide, there are only 21 NCAA women’s rugby programs, with 16 of them clustered

approximately 1,000 miles away in the Northeast (CT, MA, ME, NH, NY, RI, VT).29 The only

NCAA rugby program within approximately 550 miles of UI is Division II Notre Dame College

in Ohio.30 There are only eight NCAA Division I programs nationwide, and none at a state school

like UI.31 Title IX does not require UI to travel to Long Island University, Sacred Heart University

(CT) and to Ivy League schools just to find scant NCAA Division I competition. Portz v. St. Cloud

University, 401 F. Supp. 3d 834, 859 (D. Minn. 2019) (“In evaluating whether a reasonable

expectation of competition exists, the Court will look at available competitive opportunities

offered by schools in the institution’s geographic area[.]”), appeal filed, Portz v. St. Cloud State

University, No. 19-2921 (8th Cir. 2019), citing 1996 OCR Clarification.

       In short, UI would not have “a reasonable expectation of competition” for a new NCAA

women’s rugby team, so rugby is not a “viable” option that can be forced upon UI under any

provision of Title IX.



27
   “In evaluating available competition, OCR will look at available competitive opportunities in
the geographic area in which the institution’s athletes primarily compete.” (1996 OCR
Clarification) (emphasis added).
28
   Accordingly, Plaintiffs’ descriptions of alleged student interest in rugby (TRO Brief at 26-27)
are not germane to the legal analysis. Further, the potential existence of club rugby teams (App.
0022) is inapposite to the analysis of whether a UI NCAA-level rugby team would have sufficient
intercollegiate NCAA competition.
29
     (UI App. 5, Burke Aff. ¶ 24). See also NCAA Directory, available at
https://web3.ncaa.org/directory/ (last accessed December 11, 2020).
30
   Id.
31
   Id.
                                                23
     Case 3:20-cv-00080-SMR-SBJ Document 17-1 Filed 12/13/20 Page 24 of 31




         C.     Plaintiffs Cannot Show Irreparable Harm.

        Here, Plaintiffs have suffered no legally-cognizable injury, and certainly no irreparable

harm. There is little doubt that Plaintiffs are greatly disappointed in the decision to eliminate the

UI women’s swimming team, but there is no “property interest in intercollegiate athletic

participation.” Equity in Athletics, Inc., 639 F.3d at 109; see Miami Univ. Wrestling Club, 302 F.3d

at 615 (“There is no constitutional right to participate in intercollegiate athletics.”).

        Moreover, student-athletes, including Plaintiffs, have no right to a given team (such as

swimming) if the university complies with Title IX’s Three-Prong Test in the aggregate. Gonyo,

837 F. Supp. at 994 (“Plaintiffs’ desire to complete their college education and intercollegiate

wrestling at Drake, the school of their choice, is understandable, but Title IX does not establish a

right to participate in any particular sport in one’s collegeˮ) (dismissing discontinued team’s

lawsuit seeking reinstatement and damages). Plaintiffs’ only possibility of legally-cognizable

injury is tied to Plaintiffs’ likelihood of success on the merits – i.e., if the elimination of the

swimming team next year would violate their civil rights. But, absent a civil rights violation, they

have no right to “participate in any particular sport in one’s college[.]” Id.; see Mayerova, 2019

U.S. App. LEXIS 9373, at *2-4 (6th Cir. Mar. 28, 2019) (“[T]itle IX requires equality between

men’s and women’s teams, not that certain teams (say women’s softball) be reinstated rather than

other sports teams be created, supported, or expanded”);32 Roberts, 998 F.2d at 833 (“an order

specifically requiring an institution to maintain a softball team [may go] further than necessary to

correct a violation of Title IX”); Miller v. Univ. of Cincinnati, 241 F.R.D. 285, 290 (S.D. Ohio

2006) (“compliance could conceivably be achieved, in part, by taking away the allegedly paltry



32
  Plaintiffs acknowledge this recent 6th Circuit opinion, in which the Court reversed an injunction
and permitted the university to eliminate its softball team because the university “provide[d] a
Title IX-compliant proposal for the start of the [next academic] year.” TRO Brief at 25, n.16.
                                                  24
      Case 3:20-cv-00080-SMR-SBJ Document 17-1 Filed 12/13/20 Page 25 of 31




resources allocated to women’s rowing, and bestowing them along with new resources on other

women’s varsity sports…”); Berndsen, 395 F. Supp. 3d at 1200 (no right to a women’s hockey

team when Plaintiffs cannot show that the university will violate Prong One after its

discontinuation).

          Further, Plaintiffs’ claims are largely for future injuries. Plaintiffs claim that they will suffer

irreparable harm if UI is not enjoined from moving forward with its plans to comply with Title IX

in the upcoming 2021-2022 academic year. (Doc. 12-1, pp. 31-33). Plaintiffs make various

speculative claims about being forced to “uproot their lives,” losing their close-knit relationships

with their coaches and teammates, as well as the difficulties they will face should they need to

transfer to another university to continue their athletic careers. (Id.). In their affidavits, Plaintiffs

also cite general harms to the UI swimming and diving program and its coaches, such as UI being

unable to recruit high school students or losing coaches to new jobs at different universities.33

However, no Plaintiff will be forced to “uproot their lives” because they are free to stay at UI and

enjoy the same level of athletic grant money that they are receiving this year. (See Open Letter,

supra note 3). Plaintiffs are also free to transfer to another university to compete in intercollegiate

swimming and diving. While being sensitive to the personal disruption involved in such a choice,

there is no cognizable legal right being lost. See Equity in Ath. v. Dep’t of Educ., 291 F. App’x

517, 521 (4th Cir. 2008) (court declining to find irreparable harm where “the students were free to

transfer to other colleges offering their chosen sport, which some students had done, so that those

athletes were still able to compete at the college level.”); Gonyo, 837 F. Supp. at 993-94 (finding

on denial of a motion for preliminary injunction that harm to plaintiffs upon elimination of the

college wrestling team was “not in the nature of harm to their legal rights” where plaintiffs retained



33
     Plaintiffs do not have standing to make claims on behalf of the University or its employees.
                                                      25
     Case 3:20-cv-00080-SMR-SBJ Document 17-1 Filed 12/13/20 Page 26 of 31




their athletic scholarships and were free to transfer to other colleges in pursuit of athletic

opportunities). As long as UI complies with Title IX, it may sponsor any combination of teams

that best fit its need and goals. See Miller v. Univ. of Cincinnati, 241 F.R.D. 285, 286 (S.D. Ohio

2006).34

       Moreover, the NCAA has granted all current NCAA athletes an extra season of eligibility

due to the challenges of the current COVID environment. (UI App. 30-32, NCAA COVID Action

Chart, pp. 2-4). Whereas Plaintiffs in older cases may have argued that a loss of one season’s

eligibility caused them damages due to the “fleeting” nature of college athletics,35 that is not the

case here. See Mayerova, 346 F.3d at 997-98 (explaining that the “calculus is different when …

plaintiffs have demonstrated that their right to be free from discrimination under Title IX has likely

been violated”). Under the NCAA’s current transfer rules and extension of all student-athletes’

eligibility for an extra year, all swimmers are free to transfer and compete next year at another

university without risking any loss of a season of eligibility.



34
   This point was further illustrated in Miller v. University of Cincinnati. That case began with
inequitable treatment claims brought by members of the University of Cincinnati’s women’s
rowing team related to UC’s allegedly inferior boathouse facility, inferior equipment, and other
issues. E.g., Miller v. Univ. of Cincinnati, 241 F.R.D. 285, 286 (S.D. Ohio 2006) (early opinion
certifying class of rowing team members). However, the case grew into an equitable opportunity
case after UC eliminated the rowing team altogether under an assertion that UC would continue to
comply with Part One afterwards. In the end, the Court dismissed all of the rowers’ claims, holding
that a team with no right to exist (due to Cincinnati’s compliance with Part One after the rowing
team’s elimination) has no right to complain about alleged inequitable treatment after its
(permissible) termination. Miller v. Univ. of Cincinnati, No. 1:05-cv-764, 2008 WL 203025, at
*5-*8 (S.D. Ohio Jan. 22, 2008) (granting UC’s motion for summary judgment and terminating
the case).
35
   See Portz v. St. Cloud State University, 196 F. Supp. 3d 963, 973-73 (D. Minn. 2016); Mayerova
v. Eastern Michigan University, 346 F.3d 983 (E.D. Mich. 2018) (irreparable harm to the women
student-athletes in denial of opportunity to develop personal virtues and physical or mental well-
being); Biediger v. Quinnipiac University, 616 F.Supp.2d 277, 297-298 (D. Conn. 2009)
(irreparable harm in losing the opportunity to participate in their chosen sport on an uninterrupted
basis). Notably, these types of harms have been found to be “irreparable” only in cases where
plaintiffs have been able to demonstrate a substantial likelihood of success on the merits.
                                                 26
     Case 3:20-cv-00080-SMR-SBJ Document 17-1 Filed 12/13/20 Page 27 of 31




        As a result, Plaintiffs cannot show any legally-cognizable injury, much less irreparable

harm. Their motion for preliminary injunction should be denied.

        D.      Granting Plaintiffs’ preliminary injunction would inflict a greater harm on
                the University and students than the status quo.

        Contrary to the lack of irreparable harm shown by Plaintiffs, UI will suffer significant harm

if the court grants an injunction “ordering Defendants not to eliminate the women’s swimming and

diving team.” (Doc. 12, p. 6). The third Dataphase factor—the balance between any irreparable

harm and “the injury that granting the injunction will inflict on other interested parties,” Sanborn

Mfg. Co, Inc., 997 F.2d at 485-86—weighs in favor of denying the requested injunction.

        If UI were prohibited from eliminating the women’s swimming and diving team, it would

add an estimated additional cost of $1.1 million in annual expenses to operate the program in Fiscal

Year 2022. (UI App. 56, Davies Aff. ¶ 15). That amount is estimated to increase approximately

2% to 3% each year. (Id.). This is not an insignificant sum as UI seeks to manage through an

unprecedented financial crisis with significant lost athletic revenue. Prohibiting UI from engaging

in this carefully crafted response would have significant ripple effects as it would be forced to

consider other programs to eliminate or costs to cut. (Id.). And even the process of revising and

recreating its planned response would add additional cost and delay as UI seeks to manage in this

challenging crisis. 36




36
   Under the purely-statistical Part One proportionality test, Eighth Circuit Courts have held that
the parties’ “motivation,” i.e., their subjective interests in the discontinued team, “is not a material
issue of fact” and thus it could not preclude entry of judgment as a matter of law in favor of the
university. Chalenor v. Univ. of N. Dakota, 142 F. Supp. 2d 1154, 1156 (D.N.D. 2000); aff’d
Chalenor v. Univ. of N. Dakota, 291 F.3d 1042 (8th Cir. 2002). Legally speaking, Iowa can add,
drop, or change teams at its discretion. The COVID budgetary crisis provides context for UI’s
decision, but it is not part of the legal analysis. Mr. Zimbalist’s speculative and erroneous financial
analysis is wholly immaterial. (TRO Brief at 27-28; App. 166-281, Zimbalist Decl. Compare UI
App. 55-56, Davies Aff. ¶¶ 5-15).
                                                  27
     Case 3:20-cv-00080-SMR-SBJ Document 17-1 Filed 12/13/20 Page 28 of 31




        In addition to the fiscal harm to UI, an injunction would interfere with UI’s self-governance

in managing its athletic program. The decision to eliminate the women’s swimming team was not

made in isolation, but as a part a multi-sport reduction also eliminating men’s gymnastics, men’s

tennis, and men’s swimming.37 An injunction prohibiting one part of the plan would thwart UI’s

balancing of Title IX compliance, NCAA sponsorship, student engagement, fiscal savings, and

other factors.38

        A preliminary injunction would also harm the student-athletes who are considering whether

to continue (or to start) participating in the women’s swimming program by making the future of

the program less certain. The University announced the elimination of the program four months

ago—and a year in advance of the program’s elimination. This ensured that student-athletes had

time to make decisions about transferring to another school if they chose to do so. And it ensured

that high school students could make more informed college selection decisions, so as not to select

the University and then be surprised by the elimination of the program. Issuing a preliminary

injunction now would upset this status quo. It would make it even more challenging for student-

athletes to decide whether to transfer or stay at UI because the length of any preliminary injunction

is necessarily uncertain. But given the University’s likelihood of eventual success on the merits,

the injunction will likely end. The student-athletes then would be in the same situation as Plaintiffs

now.

        For these reasons, the balancing of the relevant harms weighs towards denying the

preliminary injunction. See Mayerova, 2019 U.S. App. LEXIS 9373, at *2-4 (dissolving a




37
    Harreld and Barta, https://hawkeyesports.com/news/2020/08/21/open-letter-to-the-university-
of-iowa-and-hawkeye-athletics-community/; (UI App. 3, Burke Aff. ¶¶ 7-8; UI App. 55-56,
Davies Aff. ¶¶ 5-15).
38
   Id.
                                                 28
     Case 3:20-cv-00080-SMR-SBJ Document 17-1 Filed 12/13/20 Page 29 of 31




preliminary injunction requiring a university to recreate a women’s softball team after concluding

that the fiscal harm to the university outweighed the harm to the athletes).

        E.      Granting Plaintiffs’ preliminary injunction is not in the public interest.

        The fourth and final Dataphase factor also counsels against granting an injunction because

there is no public interest in its favor. See Sanborn Mfg. Co, Inc., 997 F.2d at 486.

        Ostensibly, Plaintiffs ask the Court to preserve their women’s swimming team. There is no

public interest in women’s swimming over other sports programs that UI may wish to support.

        The University is a public institution, and there is a public interest in its fiscal health. It

made the difficult decision to adjust its athletic program when faced with unprecedented fiscal and

public health challenges as a result of the pandemic. (UI App. 3, Burke Aff. ¶¶ 7-8; UI App. 55-

56, Davies Aff. ¶¶ 5-6). It chose to do so in a transparent and student-focused way.39 By providing

early notice of its decision and offering to honor all scholarships already awarded, the University

enabled student-athletes to make choices that are in their best interests.40 And as discussed above,

upsetting this current status quo harms not just the University but the public at large that may be

interested in making education plans based on certainty over the athletic programs in existence at

one of its public universities.

        Moreover, as discussed above, the elimination of UI’s women’s swimming team will not

violate Title IX. Any public interest in enforcement of Title IX is thus irrelevant here.

        F.      Plaintiffs’ claims are entirely speculative, not ripe for review, and should be
                dismissed in their entirety.

        In the end, UI will comply with Title IX in the year at issue, 2021-2022, after its program

changes are implemented and it has the opportunity to engage in its typical roster management.


39
    Harreld and Barta, https://hawkeyesports.com/news/2020/08/21/open-letter-to-the-university-
of-iowa-and-hawkeye-athletics-community/.
40
   Id.
                                                  29
    Case 3:20-cv-00080-SMR-SBJ Document 17-1 Filed 12/13/20 Page 30 of 31




(UI App. 4-5, Burke Affidavit ¶¶ 17-21). As discussed at length above and in the affidavits

accompanying this resistance, Plaintiffs do not have the data needed to make plausible claims

about UI’s future compliance and their stated claims are based on nothing but speculation. Not

only should Plaintiffs’ request for injunctive relief be denied; this case should be dismissed in its

entirety.

        G.        The Court Must Order Security.

        This Court must order security “in an amount that the court considers proper to pay the

costs and damages sustained by any party found to have been wrongfully enjoined or restrained.”

Fed R. Civ. P. 65(c). UI has provided careful estimates of the anticipated costs associated with

issuance of a preliminary injunction in this matter. Those costs total around $1.1 million per year

and are subject to 2% to 3% annual inflation. (App. 56, Davies Aff. ¶¶ 12, 15). Without citation to

any authority, Plaintiffs request a waiver of security based on their status as students, while paying

three expert witnesses at rates as high as $650 per hour. (Compare Doc. 12, p. 5 with App. 0037).

Given the large financial cost to the University at a time when resources are exceedingly tight, UI

asks the Court to deny this request.

                                       V.     CONCLUSION

        UI respectfully requests that the Court deny Plaintiffs Motion for Preliminary Injunction,

as Plaintiffs cannot demonstrate a substantial likelihood of success on the merits, cannot show

irreparable harm, and cannot point to a balance of harms or public interest which favors Plaintiffs’

case. Should this Court decide to enter a preliminary injunction in this case, UI ask that the Court

order security.




                                                 30
Case 3:20-cv-00080-SMR-SBJ Document 17-1 Filed 12/13/20 Page 31 of 31




                                  Respectfully Submitted,

                                  THOMAS J. MILLER
                                  Attorney General of Iowa

                                  /s/ Kayla Burkhiser Reynolds
                                  KAYLA BURKHISER REYNOLDS
                                  Assistant Attorney General
                                  Department of Justice
                                  Hoover State Office Building, 2nd Floor
                                  1305 E. Walnut Street
                                  Des Moines, IA 50319
                                  Ph:        (515) 725-5390
                                  Fax:       (515) 281-4902
                                  kayla.burkhiser@ag.iowa.gov

                                  /s/ Ryan Sheahan
                                  RYAN SHEAHAN
                                  Assistant Attorney General
                                  Department of Justice-Special Litigation
                                  Hoover State Office Building
                                  Des Moines, Iowa 50319
                                  Phone: (515) 281-6658
                                  Fax: (515) 281-4902
                                  ryan.sheahan@ag.iowa.gov

                                  ATTORNEYS FOR DEFENDANTS

                                                          PROOF OF SERVICE

                                    The undersigned certifies that the foregoing instrument was served upon
                                  each of the persons identified as receiving a copy by delivery in the
                                  following manner on December 13, 2020:

                                           U.S. Mail                        FAX
                                           Hand Delivery                    Overnight Courier
                                           Federal Express                  Email
                                           CM/ECF

                                  Signature: /s/Audra Drish




                                 31
